Title: John Rhea to Thomas Jefferson, 20 November 1815
From: Rhea, John
To: Jefferson, Thomas


          
            
              Dear Sir
               Sullivan Court House 20th November 1815
            
            I had proceeded to the Westward beyond Knoxville, and previous to my return came, to the post office there, Your letter of the 22d of September last inclosing one to Mr Correa—Your letter had been some time in the office, and there is reason to believe that Mr Correa, if he passed through Knoxville, had gone through, during my absence from that place—I would have wrote to You from Knoxville but thinking Mr Correa might still have been to the Eastward and that I might meet him between that place and this, I refrained writting to You untill now—and believing that I will not see him, I have inclosed and sent to You Your letter to him, deeming it more proper so to do than to retain the letter with Expectation of seeing him. Very much indeed do I regret that I had not the pleasure of seeing Mr Correa and his fellow traveller, and of manifesting to them Every friendly attention in my power—.
            Inclosed I send to You the flower of an herb which grows wild in the woods of Tennessee—the root of which is said to be a sovereign and certain remedy, in Cases of the Dysentery or flux of any kind—the root consists of several fibres—about the length and thickness of the little finger of the hand, one of them is taken, put into a Cup, with about a pint of Water, set on some coals or Embers, Warmed slowly untill it becomes blood warm, and continued so untill the strength of the root is extracted or the Water impregnated with it. a Small table spoonfull may be taken at a time—I have not Experienced the Efficacy, but such is the information Given, of it—
            You With Great satisfaction I have read in the Lynchburg newspaper that You were present when General Jackson arrived at that place. Under Your auspices and direction the Extensive Louisiana was purchased and annexed to the United States of America: General Jackson with the Tennessee Militia and other forces—gallantly defended it and repulsed with terrible overthrow the daring invasion of a powerfull Enemy.
            You will have seen by the newspapers that my fellow Citizens of Tennessee have not thought proper to continue me a member of Congress, I have however the consolation humbly to believe that, during the time I had that honor, my efforts were exerted to maintain the independence—and to promote the Welfare and happiness of our beloved country. For reasons of a public nature I wished to be a member of the fourteenth Congress—. but the will of the majority being, in such case, the law, to bow with respectfull submission to that will is a duty, but, notwithstanding that, there is some difficulty in withdrawing the mind from the contemplation of subjects with which it has had been engaged for a considerable time. Except attending to my own little  affairs, I am now disengaged from all public business, and cannot avoid expressing to You a wish that it was otherwise,—for my earnest desire is to be usefull as long as I am able.
            I received Your letter with Emotions of satisfaction—it recalled to my my mind times and circumstances which have passed over, and will not return; times in which I had the pleasure of seeing You, and circumstances which tended to smooth the path of life. at all times to know You are well, will be highly gratifying to me, and if at any time hereafter You will honor me with a letter please to direct to me at Sullivan Courthouse Tennessee—with sentiments of sincere and friendly Esteem—I have the honor
            
              to be Your obt servt
              John Rhea
            
          
          
          
            Will you please towrite and inform me whether You receive this with the inclosed to Mr Correa—
          
        